Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended. Claims 1-4 are currently pending.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. The Applicant argues on page 7 of the remarks that Mori, Naugler, and Yamazaki do not disclose the limitations of “identify a first pixel value of a pixel included in the image”. The Office disagrees. The claim limitations do not define or describe a first pixel value or a second pixel value. Although paragraph 144 of the specification of the instant application indicates, “the processor 440 may obtain a graph 711 indicating pixel values at specific locations by analyzing pixels using the virtual horizontal line 701… The processor 440 may also obtain a graph 712 indicating pixel values at specific locations by analyzing pixels using the virtual vertical line 702”, there is no mention of how the first pixel relates to the second pixel value and there may be numerous interpretations. A first example interpretation is the pixel value of a pixel may be a value for each color channel (e.g. red, green, and blue), where the first pixel value may be the green pixel value at a location x of coordinate (x,y), and the second pixel value may be the green pixel value at location y of coordinate (x,y), where the first pixel value equals the second pixel value. A second example interpretation is the pixel value of a pixel may be a value for each color channel (e.g. red, green, and blue), where the first pixel value may be the green pixel value at a location x of coordinate (x,y), and the second pixel value may be the red pixel value at location y of coordinate (x,y). A third example interpretation is the first pixel value of a pixel may be a value of a pixel of a display image at coordinate (x,y) without image movement correction and the . 
The Applicant argues on page 7 of the remarks that the ghost image in Misawa is a reflection generated by the inner glass and the back surface of the outer glass shown in fig. 1 and thus does not include pixels. The Office disagrees. Misawa teaches in paragraph 35, “the display device includes a liquid crystal element and/or a light source … the display device generates the display lights 11, 12 for projecting the display image 1204 to the windshield”. Since the display device comprises pixels that makeup the image, the projected image as a result will comprise the same. The Applicant further argues on pages 7-8 of the remarks that Misawa does not teach “a first pixel” and argues the definition of pixel value. The Office disagrees. Please see above explanation for various interpretations of pixel value. Misawa teaches in figures 5a and 5b the before and after of the image movement correction, where the pixel value without correction is at a first location comprises a first pixel value and the pixel value with correction at a ratio in size of the original image at a second location comprises a second pixel value. 
The Applicant argues on page 9 of the remarks that the changes in widths of Misawa are not based on any pixel values, which as explained above are numerical values for red, green and blue for specific pixels. The Office disagrees. The claim limitations do not require pixel values to be numerical values for red, green, and blue. The claim limitations do not prohibit changes in width of an image as .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (Pub. No.: US 2013/0293597 A1) hereinafter referred to as Mori as cited on the IDS and Naugler JR. et al. (Pub. No.: US 2008/0048951 A1) hereinafter referred to as Naugler as cited on the IDS in view of Misawa et al. (Pub. No.: US 2018/0277027 A1) hereinafter referred to as Misawa.
With respect to Claim 1, Mori teaches an electronic device (fig. 5; ¶78) comprising: a display (fig. 5, item 100; ¶62); a display driver electrically coupled with the display (fig. 5); a memory configured to store an image (fig. 5, item 40; ¶64); and a processor (fig. 5, item 30) configured to: analyze at least one feature of the image (¶63-64; ¶188, display changing unit may change the display image again, when a guessed value of degradation of the optical element reaches a predetermined value from the last change as a starting point); and identify a first movement interval (¶194; fig. 22, ¶220; figs. 23a to 23c, ¶221;  fig. 25; ¶223); display the image in the display when at least part of the processor is deactivated (¶225, power of the display apparatus turns off, when there is no operation from a user for a predetermined term); and change a display location of the image based on at least one of the first movement interval, wherein the first movement interval is a distance by which the image is moved on the display (¶194; fig. 22; ¶220; figs. 23a to 23c, ¶221;  fig. 25; ¶223-225).
Mori does not mention that the display driver is a display driver integrated circuit (DDI) electrically coupled with the display.
Naugler teaches a display driver integrated circuit (fig. 7) electrically coupled with a display (abstract) and to measure voltages and currents for a pixel having an OLED and compare with data stored in memory. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the electronic device of Mori such that the display driver is a display driver integrated circuit (DDI) electrically coupled with the display, as taught by Naugler so as to increase the operating efficiency of the device thru high reliability and fast response of the DDI.
Mori and Naugler combined do not teach analyzing at least one feature of the image comprises identifying a first pixel value of a pixel included in the image along a first axis direction; identifying a second pixel value of the pixel along a second axis direction acrossing the first axis direction; identifying a first movement interval of the image in the first axis direction based on the first pixel value; identifying a second movement interval of the image in the second axis direction based on the second pixel value, and wherein the DDI is configured to: change a display location of the image based on at least one of the first movement interval, or the second movement interval, wherein the first and second movement intervals are distances by which the image is moved on the display.
Misawa teaches an electronic device (fig. 2; ¶39) comprising: a display (fig. 2, item 100; ¶39); and a processor (fig. 2, item 200; ¶42) configured to: identify a first pixel value of a pixel included in the image along a first axis direction (fig. 5a, pixel value of the ghost image in the horizontal segment; ¶42); identify a second pixel value of the pixel along a second axis direction acrossing the first axis direction (figs. 5a, pixel value of the ghost image in the vertical segment); identify a first movement interval of the (¶58-61, “the width of the horizontal line (first image) 1211 is made thick by s”); identify a second movement interval of the image in the second axis direction based on the second pixel value  (¶61, “the width of the vertical line (second image) 1210 is made thick by s+m”), and wherein the electronic device is configured to: change a display location of the image based on at least one of the first movement interval (fig. 6a), or the second movement interval (fig. 6a), wherein the first and second movement intervals are distances by which the image is moved on the display (fig. 6a; ¶62-63).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Mori and Naugler such that the controller is configured to: identify a first pixel value of a pixel included in the image along a first axis direction; identify a second pixel value of the pixel along a second axis direction acrossing the first axis direction; identify a first movement interval of the image in the first axis direction based on the first pixel value; identify a second movement interval of the image in the second axis direction based on the second pixel value, and wherein the DDI is configured to: display the image in the display when at least part of the processor is deactivated; and change a display location of the image based on at least one of the first movement interval, or the second movement interval, wherein the first and second movement intervals are distances by which the image is moved on the display, as taught by Misawa so as to improve image quality and remove double image (¶13; ¶15). 
With respect to Claim 2, claim 1 is incorporated, Mori teaches wherein the processor is further configured to: identify the first movement interval for each color channel based on a first pixel value (¶183, “it is necessary to equalize the grade of degradation of the OLED of each color of R, G, and B”; ¶195, “detects a specific area, the display position thereof is to be shifted, among an area of the display image”; ¶197-198; fig. 23B, movement interval: shifted one dot to the right); identify a second movement interval for the each color channel based on a second pixel value (¶183, “it is necessary to equalize the grade of degradation of the OLED of each color of R, G, and B”; ¶195, “detects a specific area, the display position thereof is to be shifted, among an area of the display image”; ¶197-198; fig. 23C, movement interval: shifted two dots to the right); identify a weighted average of the first and second movement intervals; and move the image based on the weighted average (¶183-184; ¶200; ¶202-203). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mori, Naugler, and Misawa as applied to claim 1 above, and further in view of Yamazaki et al. (Pub. No.: US 2015/0339980 A1) hereinafter referred to as Yamazaki.
With respect to Claim 3, claim 1 is incorporated, Mori, Naugler, and Misawa combined do not mention wherein the processor is further configured to: determine a horizontal axis movement range of the image based on a width of the image; and determine a vertical axis movement range of the image based on a height of the image. 
Yamazaki teaches an electronic device (fig. 17; ¶247) comprising: a display (fig. 17, item 1703; ¶247) configured to display an image; a display driver (fig. 17, item 1701; ¶247) electrically coupled to the display; a memory (fig. 17, item 1707; ¶250); and a programming current setting circuit (fig. 17, item 1708; ¶250); wherein the programming current setting circuit is further configured to: determine a horizontal axis movement range of the image based on a width of the image (¶183); and determine a vertical axis movement range of the image based on a height of the image (¶182-183). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the electronic device of Mori, Naugler, and Misawa, such that the processor performs the same functions as the programming current setting circuit of Yamazaki, resulting in a processor that is further configured to determine a horizontal axis movement range of the image based on a width of the image; and determine a vertical axis movement range of the image based on a (¶94; ¶183). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mori and Misawa.
With respect to Claim 4, Mori teaches an image displaying method (¶39; ¶63) of an electronic device (fig. 5; ¶78), the method comprising: analyzing at least one feature of the image using a processor (¶63-64; ¶188, display changing unit may change the display image again, when a guessed value of degradation of the optical element reaches a predetermined value from the last change as a starting point); and identify a first movement interval (¶194; fig. 22, ¶220; figs. 23a to 23c, ¶221;  fig. 25; ¶223); displaying the image in a display when at least part of the processor is deactivated (¶225, power of the display apparatus turns off, when there is no operation from a user for a predetermined term); and changing a display location of the image based on the first movement interval, wherein the first movement interval is a distance by which the image is moved on the display (¶194; fig. 22; ¶220; figs. 23a to 23c, ¶221;  fig. 25; ¶223-225).
Mori does not teach analyzing at least one feature of the image comprises identifying a first pixel value of a pixel included in the image along a first axis direction; identifying a second pixel value of the pixel along a second axis direction crossing the first axis direction; identifying a first movement interval of the image in the first axis direction based on the first pixel value; identifying a second movement interval of the image in the second axis direction based on the second pixel value. 
Misawa teaches an electronic device (fig. 2; ¶39) and a method (¶12, claim 7) comprising: a display (fig. 2, item 100; ¶39); and a processor (fig. 2, item 200; ¶42) configured to: identify a first pixel value of a pixel included in the image along a first axis direction (fig. 5a, pixel value of the ghost image in the horizontal segment; ¶42); identify a second pixel value of the pixel along a second axis direction crossing the first axis direction (figs. 5a, pixel value of the ghost image in the vertical segment); identify a (¶58-61, “the width of the horizontal line (first image) 1211 is made thick by s”); identify a second movement interval of the image in the second axis direction based on the second pixel value  (¶61, “the width of the vertical line (second image) 1210 is made thick by s+m”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Mori such that the method comprises: identifying a first pixel value of a pixel included in the image along a first axis direction; identifying a second pixel value of the pixel along a second axis direction acrossing the first axis direction; identifying a first movement interval of the image in the first axis direction based on the first pixel value; identifying a second movement interval of the image in the second axis direction based on the second pixel value, as taught by Misawa so as to improve image quality and remove double image (¶13; ¶15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishihara et al. (Pub. No.: US 2018/0012332 A1) see paragraph 57 and figures 8A to 8D.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONNA V LUI/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621